Citation Nr: 1044868	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO. 98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 17, 1987, for 
service connection for lumbar spine disability and cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which in pertinent part implemented the Board's 
January 1997 grant of service connection for lumbar spine 
disability and cervical spine disability, and assigned an 
effective date for service connection for these disabilities of 
November 25, 1991. 

Through a series of subsequent adjudications in the course of 
this appeal, referenced in detail in the body of this decision, 
an earlier effective date of March 17, 1987, was established. The 
Veteran has continued his appeal and ultimately seeks an 
effective date of September 13, 1985, for service connection for 
lumbar spine and cervical spine disability. See September 2010 
Written Brief Presentation, page 2. 

Most recently, the Board denied the Veteran's claim for an 
effective date earlier than March 17, 1987, for service 
connection for lumbar spine disability and cervical spine 
disability in a decision dated in August 2009. The Board also 
adjudicated additional matters in its August 2009 decision. The 
Veteran appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court) only to the extent the claim for an 
earlier effective date for service connection for lumbar spine 
disability and cervical spine disability was denied. In May 2000 
the Court granted a May 2000 Joint Motion for Partial Remand of 
the parties, and thereby vacated the Board's August 2009 decision 
only to the extent it denied an effective date earlier than March 
17, 1987, for service connection for lumbar spine disability and 
cervical spine disability, and remanded the matter to the Board 
for further adjudication consistent with the Joint Motion.

Also, in its August 2009 decision the Board remanded the 
Veteran's claims for (1)  entitlement to an initial rating in 
excess of 20 percent for a lumbar spine disability, effective 
from March 17, 1987 through July 30, 2000, and a rating in excess 
of 40 percent for a lumbar spine disability, effective from July 
31, 2000; and (2) an initial rating in excess of 20 percent for a 
cervical spine disability, effective from March 17, 1987, through 
July 30, 2000, and a rating in excess of 30 percent for a 
cervical spine disability, effective from July 31, 2000. 
Readjudication of these claims remains pending at the Agency of 
Original Jurisdiction (AOJ).

Further, in today's decision, the Board grants an 
effective date of September 13, 1985, for service 
connection for lumbar spine disability and cervical spine 
disability. As a result, the matter of assignment of an 
initial rating for lumbar spine disability and cervical 
spine disability for the period from September 13, 1985, 
to March 16, 1987,  is raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 


FINDINGS OF FACT

1.	 On September 13, 1985, the RO received the Veteran's 
petition to reopen claims for service connection for lumbar and 
cervical spine disabilities. 

2.	 The competent evidence is at least in equipoise to 
establish that entitlement for service connection for lumbar and 
cervical spine disabilities arose prior to September 13, 1985. 


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1985, for 
service connection for lumbar spine disability and for cervical 
spine disability are met. 38 U.S.C.A. §§ 1110, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.303, 3.400 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal the Veteran seeks an earlier effective date of 
September 13, 1985, as opposed to the currently assigned date of 
March 17, 1987, for service connection for lumbar spine and 
cervical spine disabilities. See September 2010 Written Brief 
Presentation, page 2. This appeal was most recently denied by the 
Board in a decision dated in August 2009. The August 2009 
decision was vacated by the Court in May 2010, for consideration 
of the significance of a letter dated in September 1984 written 
on behalf of the Veteran by Charles E. Rooney, M.D.

In this decision, and with consideration of the significance of 
Dr. Rooney's letter, the Board finds that on September 13, 1985, 
the RO received the Veteran's petition to reopen claims for 
service connection for lumbar and cervical spine disabilities, 
and that the competent medical evidence is at least in equipoise 
as to whether entitlement for service connection for lumbar and 
cervical spine disabilities arose prior to September 13, 1985. 
Accordingly, the Board will grant an effective date for service 
connection of September 13, 1985, for these disabilities. See 38 
C.F.R. § 3.400(r),(q)(1)(ii).

Because this decision constitutes a complete grant of the 
benefits sought on appeal, 
no discussion of VA's duty to notify or assist is necessary. 

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis     by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in case 
where widow seeking service connection for cause of death of her 
husband, the Court held that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge. Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations. See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Service connection is available for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a). 

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Except as 
otherwise provided, the effective date of an evaluation and an 
award of compensation benefits that is based on an original 
claim, claim reopened after a final disallowance, or claim for 
increase will be the date the claim was received or the date 
entitlement arose, whichever is later. See 38 C.F.R. § 3.400. The 
specific provision for the assignment of an effective date for an 
award of compensation benefits following the grant of an original 
claim for service connection, is that the effective date will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service, and otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(b)(2)(i).
 
Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous final 
disallowance, the appropriate effective date is that of the date 
of receipt of the new claim (i.e., the petition to reopen that 
was ultimately granted), or date entitlement arose, whichever is 
later. See 38 C.F.R. §§ 3.400(r), (q)(1)(ii).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 
"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought. See 38 C.F.R. § 3.155(a). See also Criswell v. 
Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations require a claimant to have an intent 
to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing).

The assignment of the present effective date for the grant of 
service connection for lumbar and cervical spine disorders 
follows a September 1995 Board decision which reopened the 
previously denied claims, and remanded them for additional case 
development. In a January 1997 decision, the Board granted 
service connection for both lumbar and cervical spine disorders 
on the merits. Hence, under applicable law, the proper effective 
date would be based upon the date of receipt of petition to 
reopen, which in this case was originally determined to be 
November 25, 1991.  Accordingly, the February 1997 RO rating 
decision implementing the Board's decision assigned an effective 
date of service connection of November 25 ,1991. 

In a December 1999 rating action by a Decision Review Officer 
(DRO), however, the RO assigned retroactively an earlier 
effective date of November 24, 1987. This was based upon the 
finding that the Veteran had a pending petition to reopen filed 
November 24, 1987, which the RO had denied in a January 1989 
decision, but without notification to the Veteran of the 
decision, thereby rendering the November 1987 filing to reopen a 
still-pending claim.

Since then, a June 2005 Board decision awarded an earlier 
effective date of March 17, 1987, in view of the fact that there 
was evidence of a still earlier informal claim for benefits filed 
on September 13, 1985, as well as corresponding medical evidence 
from a VA physician dated from March 17, 1987, which linked both 
lumbar and cervical spine disabilities with injuries incurred in 
service. To the extent the Board denied a still-earlier effective 
date, the June 2005 Board decision was vacated by the Court in 
May 2006 and remanded to the Board for further adjudication.

The Veteran maintains that an earlier effective date for service 
connection should be granted retroactive to September 13, 1985, 
as this was the relevant date of his claim for service-connected 
compensation, i.e., petition to reopen the Board decision which 
in July 1983 had originally denied service connection for a back 
disorder, and March 1985 Board decision denying an earlier  
petition to reopen a claim for service connection for a neck 
disorder. Those Board decisions are final. See 38 U.S.C.A. 
§ 7104. 

Records of VA outpatient treatment dated from April 1980 to May 
1985 reference ongoing monitoring and treatment for symptoms of 
lower back and neck disabilities. 

Records of VA treatment in August 1984 include diagnoses of 
degenerative joint disease of the cervical spine and degenerative 
joint disease of the lumbosacral spine. These diagnoses are based 
on X-rays, orthopedic examination and neurological examination.

As noted in the May 2010 Joint Motion pertaining to this appeal, 
a letter dated in September 1984 from Charles E. Rooney, M.D., 
indicates that the Veteran had complained of neck disability 
frequently for the past several years; that the Veteran related 
that an injury to the neck had occurred during active service; 
that the Veteran had been hospitalized twice for a back injury 
(the Board notes that service treatment records confirm in-
service hospitalization) and had experienced pains ever since; 
and that a myelogram was performed in 1974 which showed 
degenerative changes at the cervical level consistent with a 
herniated disc or degenerative spur formation. The claims file 
consists of eight volumes and contains many copies of a 
substantial proportion of the relevant medical evidence; and, 
further, the chronology of the documentation has been 
substantially compromised over the years in connection of copying 
the Veteran's claims for the purposes of processing appeals. The 
earliest date of receipt of this letter indicated in the claims 
file as currently constituted is February 27, 1998. Although the 
letter from Dr. Rooney is dated September 7, 1984, after a 
diligent search of the voluminous record the Board can find no 
indication, and no contention from the Veteran or his attorney, 
that the letter from Dr. Rooney was first received by VA on a 
date prior to the September 13, 1985, petition to reopen his 
claim for service connection lumbar spine and cervical spine 
disability. Thus, the Board need not determine whether the letter 
may constitute an informal claim for service connection received 
prior to September 13, 1985, nor has it been contended at any 
point during this appeal that the letter should be so construed. 

A February 1986 private chiropractor's report addressed a two-
month period of treatment for symptoms of possible lumbar 
discopathy.
 
A VA treating physician reported in November 1987 that the 
Veteran's low back and cervical spine disorders were compatible 
with service injuries as related by the Veteran. 

At a May 1996 VA examination, the examiner opined that the 
Veteran's current disabilities of the cervical spine and lumbar 
spine were the result of injuries to the neck and back during 
service, and remarked that this assessment was consistent with 
the Veteran's records and medical history.

In January 1997, the Board granted entitlement to service 
connection for cervical spine disability and low back disability 
on the factual bases that the Veteran had current cervical spine 
and low back disability that had its onset during active service 
and was related to injuries sustained during service.

As in January 1997, the Board now finds sufficient competent 
evidence, a subset of which is set forth above, that the 
Veteran's cervical spine disability and low back disability are 
related to active service and began during active service. The 
lay evidence from the Veteran describing low back and neck 
symptoms from the time of active duty forward is competent, and 
in the context of entire record these statements are consistent 
and credible. The competent medical evidence includes service 
treatment records of in-service injury; numerous records of post-
service treatment; medical histories and corresponding diagnoses, 
including those recorded by Dr. Rooney in September 1984; and 
opinions of private and VA physicians that the Veteran's lumbar 
spine and cervical spine disabilities are related to his in-
service injuries. This evidence viewed cumulatively in the 
context of the entire record is consistent, is essentially 
uncontradicted, and carries a high probative weight. Accordingly, 
the Board finds that the evidence is at least in equipoise as to 
whether "entitlement arose," in the sense the term is used at 
38 C.F.R. § 3.400(r),(q)(1)(ii), for service connection for 
lumbar spine disability and cervical spine disability, at a date 
prior to September 13, 1985.

As noted by the Veteran's representative, the Veteran's petition 
to reopen his claim for service connection for lumbar spine 
disability and cervical spine disability, after prior final Board 
denials in July 1983 and March 1985, was received on September 
13, 1985. As discussed above, the evidence is at least in 
equipoise as to whether there existed factual entitlement to 
service connection for lumbar spine disability and cervical spine 
disability prior to September 13, 1985. The effective date for 
service connection based on a new claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later. See 38 C.F.R. § 3.400(r),(q)(1)(ii). 
Accordingly, an effective date of September 13, 1985, for service 
connection for lumbar spine disability and cervical spine 
disability, which is the date of receipt of the claim to reopen, 
is warranted.
 

ORDER

An earlier effective date of September 13, 1985, for service 
connection for lumbar spine disability is granted.

An earlier effective date of September 13, 1985, for service 
connection for cervical spine disability is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


